



CIR_12.31.2016_EX 10.33
FORM OF
MSP RESTRICTED STOCK UNIT AGREEMENT
FOR EMPLOYEES AND DIRECTORS UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
Award of RSUs Under the CIRCOR International, Inc.
Management Stock Purchase Plan “MSP” Bonus Deferral Award


Name of Awardee:
Awardee Solium Number:
Number of Restricted Stock Units:
Award Date: _____________


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer, director or employee of the Company or
any of its Subsidiaries, an award (the “Award”) of Restricted Stock Units
(“RSUs”) subject to the terms and conditions set forth herein and in the Plan.
You elected under the MSP Bonus Deferral and RSU Subscription Agreement to
receive an award of Restricted Stock Units (RSUs) in lieu of all or a portion of
your annual incentive bonus for fiscal the year ended December 31, _____
(“Fiscal _____”), or in the case of independent directors your _____ annual
retainer. Based on your election, you have been awarded RSUs effective as of the
Award Date.


1.    Vesting Schedule. No portion of this Award may be received until such
portion shall have vested. Except as otherwise set forth in this Agreement or in
the Plan, the RSUs will cliff vest at the end of a three-year period on the
following basis, subject to employment (or, in the case of directors, continued
directorship) with the Company on the vesting date:
Number of        
Restricted Stock Units    Vesting Date
(XXX)     


In the event of a Change of Control as defined in Section 14.3 of the Plan, this
Award shall become immediately vested whether or not this Award or any portion
thereof is vested at such time.


2.    Deferral of Award.


(a)    Each vested RSU entitles Awardee to receive one share of the Company’s
Common Stock (the “Stock”) on the later of (i) the vesting date for such RSU or
(ii) the end of the deferral period specified by Awardee. (If no deferral period
is specified on the Deferral Election Form, Stock will be issued as soon as
practicable upon vesting of the RSUs).


(b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.


(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to paragraph (b) above, and except as set forth in paragraph (d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


(d)    Until such time as RSUs have vested pursuant to the terms hereof,
dividend equivalents shall be accrued with respect to each share of Stock
underlying the RSUs such that, upon distribution of such RSUs, all dividend
equivalents so accrued (without interest) shall be paid in cash to Awardee. In
addition, with respect to RSUs which have vested but have not been converted
into shares of Stock pursuant to a valid deferral election by Awardee, dividends
on the shares of Stock underlying such RSUs shall be paid in cash to Awardee
upon distribution of such RSUs.
3.    Termination of Employment or Other Business Relationship. If Awardee's
employment by or other business relationship with the Company or a Subsidiary
(as defined in the Plan) is terminated for any reason except as otherwise set
forth in this Section 3, Awardee’s right in any RSUs that are not vested shall
automatically





--------------------------------------------------------------------------------





terminate upon the effective date of such termination of employment or other
business relationship with the Company and its Subsidiaries and such RSUs shall
be cancelled as provided within the terms of the Plan and shall be of no further
force and effect. Awardee’s sole rights with respect to the cancelled RSUs shall
be to receive a return of the bonus or retainer deferral pursuant to the terms
of Section V.C of the Company’s Management Stock Purchase Plan. In the event of
such termination and except as otherwise set forth in this Subsection 3, the
Company, shall issue shares of Stock to Awardee (or Awardee’s designated
beneficiary or estate executor in the event of Awardee’s death) with respect to
any RSUs which, as of the effective date of such termination, have vested but
for which shares of Stock had not yet been issued to Awardee (for example, due
to a valid deferral election).


(a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), all outstanding awards shall
become vested as of the date of death and the Company, within 90 days following
the effective date of such termination, shall issue all outstanding shares of
Stock to Awardee’s designated beneficiary or estate executor.


(b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability, (as defined under the Company’s
disability plan, an individual shall be considered disabled if such individual
qualifies for receipt of long-term disability benefits under the long-term
disability plan then in effect for the Company’s employee’s or, with respect to
directors, as determined by the Administrator), all outstanding awards shall
become vested as of the date of disability and the Company, within 90 days
following the effective date of such termination, shall issue all outstanding
shares of Stock to Awardee.


(c)Termination Due to Retirement. If the Awardee’s employment or directorship is
terminated by reason of the Awardee’s early or normal retirement, (as defined in
the Company’s Defined Benefit Pension Plan or with respect to directors, as
determined by the Administrator), the Awardee's unvested RSUs shall be cancelled
and he or she shall receive payment as follows as described in the MSP Plan: The
number of unvested RSUs awarded on each award date shall be multiplied by a
fraction that is equal to the number of full years that the Awardee was employed
by the Company after each such award date divided by three and the Awardee shall
receive the resulting number of such RSUs in shares of Stock. With respect to
the Awardee's remaining unvested RSUs, except as otherwise provided in the
Awardee's employment agreement, the Awardee shall receive payment in an amount
equal to the lesser of (a) the Value of such RSUs or (b) an amount equal to the
number of such RSUs multiplied by the value of CIRCOR stock on the date of the
Awardee's termination of employment. Notwithstanding the foregoing, if the
Awardee is a key employee (as defined in Section 416(i) of the Internal Revenue
Code of 1986, as amended, without regard to paragraph 4 thereof), any
distribution on account of retirement shall be delayed until at least six months
after such retirement.


(d)Termination for Cause. If the Awardee’s employment or directorship terminates
for Cause (as defined below), the Awardee's unvested RSUs shall be cancelled and
he or she shall receive payment equal to the lesser of (a) the Value of such
RSUs or (b) an amount equal to the number of such RSUs multiplied by the fair
market value of the Stock on the date of the Awardee's termination of
employment. For purposes hereof, unless otherwise provided in an employment
agreement between the Company and the Awardee, a termination of employment for
“Cause” shall mean, the occurrence of one or more of the following: (i) the
Awardee is convicted of, pleads guilty to, or confesses to any felony or any act
of fraud, misappropriation or embezzlement which has an immediate and materially
adverse effect on the Company or any Subsidiary, as determined by the
Administrator in good faith in its sole discretion; (ii) the Awardee engages in
a fraudulent act to the material damage or prejudice of the Company or any
Subsidiary or in conduct or activities materially damaging to the property,
business or reputation of the Company or any Subsidiary, all as determined by
the Administrator in good faith in its sole discretion; (iii) any material act
or omission by the Awardee involving malfeasance or negligence in the
performance of the Awardee’ s duties to the Company or any Subsidiary to the
material detriment of the Company or any Subsidiary, as determined by the
Administrator in good faith in its sole discretion, which has not been corrected
by the Awardee within thirty (30) days after written notice from the Company of
any such act or omission; (iv) failure by the Awardee to comply in any material
respect with any written policies or directives of the Company as determined by
the Administrator in good faith in its sole discretion, which has not been
corrected by the Awardee within ten (10) days after written notice from the
Company of such failure; or (v) material breach by the Awardee of any
non-competition, confidentiality or similar agreements between the Awardee and
the Company as determined by the Administrator in good faith in its sole
discretion. A termination of a directorship for cause shall be determined by the
Administrator in its sole discretion.





--------------------------------------------------------------------------------







(e)Termination without Cause. If the Awardee’s employment or directorship is
terminated by the Company without Cause and unless otherwise determined by the
Administrator, the number of unvested RSUs awarded on each award date shall be
multiplied by a fraction that is equal to the number of full years that the
Awardee was employed by the Company after each such award date divided by three
and the Awardee shall receive the resulting number of such RSUs in shares of
Stock. With respect to the Awardee's remaining unvested RSUs, except as
otherwise provided in the Awardee's employment agreement, the Awardee shall
receive payment in an amount equal to the lesser of (a) the Value of such RSUs
or (b) an amount equal to the number of such RSUs multiplied by the fair market
value of the Stock on the date of the Awardee's termination of employment.


(f) Termination of Employment or Directorship by Awardee. If the Awardee
terminates his or her employment or directorship with the Company for reasons
other than death, permanent disability or retirement (except as otherwise set
forth in this Subsection 3, the Awardee's unvested RSUs shall be cancelled and
he or she shall receive payment in an amount equal to the lesser of (a) the
Value of such RSUs or (b) an amount equal to the number of such RSUs multiplied
by the fair market value of the Stock on the date of the Awardee's termination
of employment.


(g)Miscellaneous. The Administrator’s determination of the reason for
termination of the Awardee’s employment shall be conclusive and binding on the
Awardee and his or her representatives or legatees. Any portion of this Award
that is unvested after the application of this Section 3 shall be cancelled
immediately upon any termination of employment and shall not be exercisable by
the Awardee.


4.    Clawback Provision. If Awardee is an employee of the Company, anything in
this Agreement to the contrary notwithstanding, the Awardee hereby acknowledges
and agrees that any compensation payable under this Agreement is subject to any
clawback policy of the Company currently in effect or adopted in the future
providing for the recovery of erroneously awarded incentive compensation in the
event the Company is required to prepare an accounting restatement
(“Restatement”) due to the material noncompliance of the Company with any
financial reporting requirements under the securities laws, and the Awardee
hereby agrees to repay the Company to the extent required by such clawback
policy of the Company. Unless otherwise determined by the Company, in the event
that any such Restatement with respect to Fiscal 2014 becomes necessary within
three (3) years of the date of this Award, the amount of the Award shall be
reduced to that number of RSUs to which Awardee would have been entitled based
on what the Awardee’s actual annual incentive bonus achievement would have been
for Fiscal 2014 after giving effect to such Restatement.


5.    Section 409A. Anything in this Agreement to the contrary notwithstanding,
if at the time of the Awardee’s “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that the Awardee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that the Awardee becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided any earlier than the date that is the earlier
of (A) six months and one day after the Awardee’s separation from service, or
(B) the Awardee’s death.


6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


8.    Tax Withholding. If Awardee is an employee, Awardee shall, not later than
the date as of which the Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company is authorized to satisfy
the minimum tax withholding obligation by withholding from shares of Stock to be
issued a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the minimum required tax withholding amount due.





--------------------------------------------------------------------------------







9.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business for
which Awardee, during the two year period immediately preceding termination of
affiliation with the Company, had managerial responsibility or otherwise
provided regular services. Awardee agrees that this provision is reasonable in
view of the relevant market for the Company’s products and services and that any
breach hereof would result in continuing and irreparable harm to the Company.
The foregoing, however, shall not prevent Awardee from making passive
investments in a competitive enterprise whose shares are publicly traded if such
investment constitutes less than five percent (5%) of such enterprise’s
outstanding capital stock. In addition, Awardee, for a period of two years
following the termination of Awardee’s affiliation with the Company shall not
directly or indirectly (1) induce, solicit, request or advise any Customers (as
defined below) to patronize any business which competes with any business of the
Company for which Awardee either (a) has had any management responsibility, (b)
has otherwise provided regular services during his affiliation with Company, or
(c) has had access to confidential or proprietary information; or (2) entice,
solicit, request or advise any employee of the Company to leave the Company’s
employment or to otherwise accept employment (or other affiliation) with any
person, firm or business with which Awardee has an employment or consulting
relationship. As used above, “Customers” means all customers of any such
business of the Company. Notwithstanding the provisions of this paragraph 9, if
Awardee is an employee or resident of a state in which non-compete provisions of
the type set forth in this paragraph 9 are not enforceable, then the non-compete
provisions of this paragraph 9 shall not apply; the non-solicitation provisions
of this paragraph 9, however, shall continue to apply. In addition, in the event
that a court of competent jurisdiction determines that any of the restrictions
set forth in this paragraph 9 are impermissible in scope and/or duration,
Awardee and the Company intend that such court shall revise such scope and/or
duration as the court deems reasonable rather than invalidating any such
restrictions.
 
10.    Effect of Employment Agreement. If Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Restricted Stock Unit
Award Agreement, the provisions set forth in such employment agreement shall
override such conflicting provisions set forth herein.


11.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment or dictatorship by the Company or any Subsidiary.


(c)    Pursuant to the Plan, the Committee may at any time amend or cancel any
outstanding portion of this Award, but no such action may be taken which
adversely affects Awardee's rights under this Agreement without Awardee's
consent.
CIRCOR INTERNATIONAL, INC.
By:
Title:     


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Date:                    Name:     Awardee                        





